DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/638,478 filed on February 12, 2020, in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on February 12, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    662
    709
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0330926 (Tang).
Regarding claim 1, Tang discloses at Figure 8 a display panel, comprising 
a flexible substrate, 11 described as a base layer at 
a thickness of the flexible substrate positioned in the bending region is less than a thickness of the flexible substrate positioned in the non-bending region, as shown and described at [0050].
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0207130 (He) and U.S. 2020/0105168 (Choi).
    PNG
    media_image2.png
    328
    696
    media_image2.png
    Greyscale

Regarding claim 1, He discloses at Figure 3 a display panel, comprising a flexible substrate, 10 [0026], wherein the flexible substrate comprises a bending region, Q2 [0054], and a non-bending region, Q1 or Q2 as annotated. 
He does not teach a thickness of the flexible substrate positioned in the bending region is less than a thickness of the flexible substrate positioned in the non-bending region.  Examiner’s note:  The figure on the face of the PGPUB suggests that a thickness of the flexible substrate positioned in the bending region is less than a thickness of the flexible substrate positioned in the non-bending region, however, it appears to Examiner this is a printing error because 1) He has no written description of 
Choi is directed to improvements in flexible OLEDs.  Choi teaches at Figure 3 a display panel, comprising; 
    PNG
    media_image3.png
    487
    697
    media_image3.png
    Greyscale

a flexible substrate, 100 [0044], wherein the flexible substrate comprises a bending region, BA [0049], and a non-bending region, F1/F2 [0048] as annotated, and 
a thickness of the flexible substrate positioned in the bending region, as annotated, is less than a thickness of the flexible substrate positioned in the non-bending region, as annotated, shown and described at [0049].

Taken as a whole, the prior art is directed to improvements OLED displays with a bending region.  Choi teaches that a thickness of the substrate in the bending region is less than that of the non-bending region facilitates the prevention of cracking or detaching of OLED elements. An artisan would find it desirable to mitigate cracking or detaching of OLED elements.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a thickness of the flexible substrate positioned in the bending region is less than a thickness of the flexible substrate positioned in the non-bending region, as taught by Choi, to improve device reliability, as taught by Choi and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Choi teaches a first groove, 110g [0054], is disposed on a surface of the flexible substrate, as shown, and the first groove is disposed corresponding to the bending region, as shown.

    PNG
    media_image4.png
    478
    651
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    407
    686
    media_image5.png
    Greyscale
Regarding claim 9 which depends upon claim 1, Choi discloses the non-bending region comprises a first region, F1 [0048], and a second region, F2 [0048], and the first region and the second region are connected to each other by the bending region, BA as shown; wherein the display panel further comprises a thin film transistor (TFT) array layer, 200/151 [0095], as annotated, an organic light-emitting layer, 370 [0101-109], and an encapsulation layer, 390 [0110], sequentially disposed on the flexible substrate positioned in the first region, F1 as shown, a metal layer e.g. SL [0090] as shown in Figure 4,  disposed on the flexible substrate positioned in the bending region, as shown, and a driving circuit, 600 [0088], disposed on the flexible substrate positioned in the second region, F2 as shown; and wherein the metal layer extends from the TFT array layer to the driving circuit as shown 

    PNG
    media_image6.png
    569
    671
    media_image6.png
    Greyscale
Regarding claim 10 which depends upon claim 9, He teaches the flexible substrate positioned in the bending region is bent to an angle of 180° in a direction away from the TFT array layer, as shown in Figure 2 where He teaches at [0045], the device may comprise a transistor layer and where Examiner takes official notice that a transistor layer below an OLED layer is well known in the OLED art; wherein the display panel further comprises a support layer, 40 [0026], the support layer is positioned on a side of the flexible substrate away from the TFT array layer, as shown, and the flexible substrate positioned in the first region, as annotated and as shown, and the flexible substrate positioned in the second region, as annotated and as shown, are connected and fixed by the support layer, as shown.
Regarding claim 11 which depends upon claim 10, He teaches the first region, as annotated, comprises a display region, as annotated, and a first transition region, as annotated, and the second region, as annotated, comprises a second transition region, as annotated, and a third region, as annotated; wherein the display region and the rd region is under the OLED display region consistent with Applicant’s disclosure; and the TFT array layer, the organic light-emitting layer, and the support layer are disposed corresponding to the display region, as shown.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 12 Choi discloses at annotated Figure 3 above a display panel, comprising;
a flexible substrate, 100 [0044], wherein the flexible substrate comprises a first flexible layer, 110a [0046], and an intermediate layer, 110b [0047] and a second flexible layer, 100c [0046], sequentially disposed on the first flexible layer, as shown; and 
wherein the flexible substrate comprises a bending region, BA [0048], and a non- bending region, F1/F2 [0048], and 
a thickness of the flexible substrate in the bending region, as annotated, is less than a thickness of the flexible substrate in the non-bending region, as annotated and shown.
Regarding claim 13
providing a flexible substrate, 100, wherein the flexible substrate comprises a bending region, BA, and a non-bending region, F1/F2; and 
performing a thinning process, e.g. etching [0055], on the flexible substrate in the bending region so that a thickness of the flexible substrate in the bending region is less than a thickness of the flexible substrate in the non-bending region, as annotated and shown.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and U.S. 2020/0357829 (Yang).
Regarding claim 14 which depends upon claim 13, Choi teaches at [0055] that the grooves are formed by etching.
Choi does not explicitly teach performing a thinning process on the flexible substrate in the bending region comprises the following steps: covering a surface of the flexible substrate in the non-bending region with a photoresist layer to expose the flexible substrate in the bending region; etching the exposed flexible substrate by an etching solution to thin the thickness of the flexible substrate in the bending region; and removing the photoresist layer covered on the flexible substrate.
    PNG
    media_image7.png
    272
    688
    media_image7.png
    Greyscale


An artisan would be familiar with conventional subtractive patterning processes and in particular the use of resist, mask, exposure, etch and strip and a very old and well known patterning module for many types of electronic devices.  Yang teaches this module is suitable for use in patterning grooves in flexible OLED substrates.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 13 wherein performing a thinning process on the flexible substrate in the bending region comprises the following steps: covering a surface of the flexible substrate in the non-bending region with a photoresist layer to expose the flexible substrate in the bending region; etching the exposed flexible substrate by an etching solution to thin the thickness of the flexible substrate in the bending region; and removing the photoresist layer covered on the flexible substrate, as taught by Yang, because Yang teaches this module is useful to form grooves in flexible substrates and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 3-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3 the prior art does not disclose the device of claim 2, wherein a second groove is disposed on a surface of the flexible substrate away from the first groove, and the second groove is disposed corresponding to the bending region.
Regarding claim 4 the prior art does not disclose the device of claim 2, wherein a plurality of third grooves are disposed on a surface of the flexible substrate away from the first groove, and the third grooves are disposed corresponding to the bending region.
Regarding claim 5 the prior art does not disclose the device of claim 2, wherein a plurality of fourth grooves are disposed at a bottom of the first groove.
Claims 6-8 depend directly or indirectly on claim 3 and are allowable on that basis.
Regarding claim 15 the prior art does not disclose the method claim 13, comprising etching exposed the first flexible layer and the second flexible layer by an etching solution to thin thicknesses of the first flexible layer and the second flexible layer in the bending region; and removing the photoresist layer covered on the flexible substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893